Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 11/15/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 6,104,464) in view of Magleby et al. (US 9,157,497 B1).

 	Pertaining to claim 1, Adachi et al. discloses A method, comprising: geometrically modifying a single-piece substrate (26, see figs. 3 and 10; single-layer insulating substrate) to include two regions of rigidity (27, see figs. 3 and 10; column 9, lines 1-10) separated by a localized region of flexibility, the localized region of flexibility having a lower rigidity than the two regions of rigidity, the localized region of flexibility (26, figs. 3 and 10; substrate is bendable from a flat position to a bent position); and angularly deflecting, repeatedly, the two regions of rigidity from a planar configuration of the single-piece substrate to a non-planar configuration of the single- piece substrate, and from the non-planar configuration of the single-piece substrate to the planar configuration of the single-piece substrate (26).
 	But, Adachi et al. does not explicitly teach a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint.
  	However, Magleby et al. teaches a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint, (see column 3, lines 38-47).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint in the device of Adachi et al. based on the teachings of Magleby et al in order to the symmetric nature of the torsional joints allows each torsional hinge to undergo less 

 	Pertaining to claim 2, Adachi et al. discloses, wherein the localized region of flexibility elastically accommodates substantially all stresses and strains in the single-piece substrate caused by angular deflection of the two regions of rigidity (27, fig. 10; flex region would inherently accommodate substantially all the stresses and strains as it is the only element of the substrate that is deflected when bent; Examiner notes that the language “substantially” renders the claim overly broad” as it does not require any specific range or amount of stress)..  

 	Pertaining to claim 3, Adachi et al. discloses, wherein the localized region of flexibility is a geometrically modified region of the single-piece substrate (27, figs. 3 and 10).  

 	Pertaining to claim 4, Adachi et al. discloses, wherein the plurality of compliant joints include at least one compliant joint formed by geometrical shaping of the single-piece substrate (27, figs.3 and 10; bend region forms the equivalent of a compliant joint).  

Pertaining to claim 5, Adachi et al. as modified by Magleby et al. further discloses, wherein the at least one compliant joint formed by geometrical shaping of the single-piece substrate (27, figs.3 and 10; bend region forms the equivalent of a compliant joint of Adachi et al.) is a lamina emergent torsional (LET) joint (see column 3, lines 38-47 of Magleby et al.).
.  
 	Pertaining to claim 6, Adachi et al. as modified by Magleby et al. further discloses, wherein the at least one compliant joint formed by geometrical shaping of the single-piece substrate includes an array of LET joints as least one of in series or in parallel (27, figs.3 and 10; bend region forms the equivalent of a compliant joint of Adachi et al.).  

 	Pertaining to claim 7, Adachi et al. as modified by Magleby et al. further discloses, wherein the LET joint includes two torsional members and two bending members as sides of a rectangle circumscribing a rectangular slot cut in the localized region of flexibility (see column 3, lines 38-47 and see figs 1-4 of Magleby et al.).
.  
 	Pertaining to claim 8, Adachi et al. as modified by Magleby et al. further discloses. wherein the LET joint is configured to transfer a bending load associated with angular deflection of the two regions of rigidity and applied to the LET joint as a torsional load on the two torsional members of the LET joint (see column 3, lines 38-47 and see figs 1-4 of Magleby et al.).  

Pertaining to claim 9, Adachi et al. discloses, wherein the single-piece substrate is a conductor clad substrate (22, see fig. 3; substrate includes a conductor layer).  

 	Pertaining to claim 10, Adachi et al. discloses, further comprising: disposing an electrically conducting trace running across the localized region of flexibility to provide an electrical connection to at least one electronic component mounted on at least one of the two regions of rigidity, (19 and 24, see fig. 3; conductor layers at the region of flexibility connect to the component).

 	Pertaining to claim 11, Adachi et al. discloses, wherein the single-piece substrate, includes a plurality of localized regions of flexibility disposed along fold axes of an origami pattern (27, figs. 3, 8 and 12-14; substrate includes embodiments with multiple fold regions; Examiner notes that the “an origami patter” is not particularly limiting as having multiple fold would be equivalent to starting an non-specified “origami pattern’).

 	Pertaining to claim 12, Adachi et al. discloses A method, comprising: forming a localized region of flexibility separating two regions of rigidity (26 and 27, see fig. 10; substrate has two rigid regions on either side of the flexible region) in a printed circuit board (see fig. 3 and 10), the localized region of flexibility having a lower rigidity than the two regions of rigidity (27, figs. 3 and 10’ see column 9, lines 1-10), the localized region of flexibility separating the two regions of rigidity , the localized region of flexibility including a plurality of compliant joints, repeatedly: from a planar configuration of the 
 	But, Adachi et al. does not explicitly teach a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint.
  	However, Magleby et al. teaches a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint, (see column 3, lines 38-47).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of compliant joints, the plurality of compliant joints including at least a lamina emergent torsional (LET) joint in the device of Adachi et al. based on the teachings of Magleby et al in order to the symmetric nature of the torsional joints allows each torsional hinge to undergo less deflection than the total motion of the joint. The assembly allows for lower stress in the torsional members or a larger rotation with the same stress level when compared to a single torsional hinge. The symmetric design reduces off-axis loading on adjacent links. The lamina emergent torsional (LET) Joint have low torsional stiffness while maintaining high stiffness in the other directions. (Advantage of Derwent).




	Pertaining to claim 13, Adachi et al. discloses, wherein the localized region of flexibility elastically accommodates substantially all stresses and strains in the printed circuit board caused by angular deflection of the two regions of rigidity (see claim 2 above).  

 	Pertaining to claim 14, Adachi et al. discloses, wherein the plurality of compliant joints include at least one geometrically shaped compliant joint in the printed circuit board (see claim 4 above).  

 	Pertaining to claim 15, Adachi et al. as modified by Magleby et al. further discloses, wherein the at least one geometrically shaped compliant joint in the printed circuit board includes at least one lamina emergent torsional (LET) joint (see column 3, lines 38-47 of Magleby et al.).  

 	Pertaining to claim 16, Adachi et al. discloses, wherein the at least one LET joint includes: two torsional members and two bending members as sides of a rectangle circumscribing a rectangular slot cut in the localized region of flexibility, the at least one LET joint transfers a bending load associated with angular deflection of the two regions of rigidity and applied to the LET joint as a torsional load on the two torsional members of the at least one LET joint (see column 3, lines 38-47 and see figs 1-4 of Magleby et al.).

Pertaining to claim 17, Adachi et al. discloses, further comprising: an electrically conducting trace running across the localized region of flexibility (22, see fig. 3; substrate includes a conductor layer).  

 	Pertaining to claim 18, Adachi et al. discloses, wherein the localized region of flexibility includes a plurality of localized regions of flexibility along fold axes of an origami pattern (27, figs. 3, 8 and 12-14; substrate includes embodiments with multiple fold regions; Examiner notes that the “an origami patter” is not particularly limiting as having multiple fold would be equivalent to starting an non-specified “origami pattern’).  

 	Pertaining to claim 19, Adachi et al. discloses A method, comprising: geometrically modifying a single-piece substrate to include a localized region of flexibility separating two regions of rigidity (26 and 27, see fig. 10; substrate has two rigid regions on either side of the flexible region), the localized region of flexibility having a lower rigidity than the two regions of rigidity (27, figs. 3 and 10’ see column 9, lines 1-10); and configuring the localized region of flexibility separating the two regions of rigidity (26 and 27, see fig. 10; substrate has two rigid regions on either side of the flexible region) as a hinge to angularly deflect the two regions of rigidity (see column 3, lines 38-47 of Magleby et al.), repeatedly, by more than 900 from a planar configuration of the single-piece substrate (27, see figs. 3 and 10; column 9, lines 1-10) to a non-planar configuration of the single-piece substrate (27, see figs. 3 and 10; column 9, lines 1-10). 
 

 	Pertaining to claim 20, Adachi et al. discloses, further comprising: configuring the localized region of flexibility separating the two regions of rigidity as a hinge (see column 3, lines 38-47 of Magleby et al.).
 	Adachi et al fail to explicitly teach a hinge to angularly deflect the two regions of rigidity, repeatedly, by 1800. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a hinge to angularly deflect the two regions of rigidity, repeatedly, by 1800, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848